DETAILED ACTION

Status of the Application
	In response filed on June 9, 2021, the Applicant amended claims 1-3, 7-11, 15-20, and 25.  Claims 1-4, 7-12, 15-22, 24, and 25 are pending and currently under consideration for patentability.
Priority
	The instant application has a filing date of December 21, 2017 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Amendments
	With respect to the rejection of claim 15 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claim. The rejection of claim 15 under 35 U.S.C. 112 (b) (for the reasons previously of record) has been withdrawn.

Response to Arguments

	Applicant’s arguments, with respect to the rejection of claims 1-4, 7-12, 15-22, 24, and 25 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-4, 7-12, 15-22, 24, and 25 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“the pending claims do not recite an abstract idea in any of the three permissible groupings... incapable of being performed mentally (e.g., the independent claims recite a variety of steps explicitly performed by a computer device, such as "receive sensor information" and "collect a plurality of sensor information"…claims are not drawn to, and do not supersede, any "basic tool of scientific and technological work," and do not reasonably fall within any of the enumerated certain methods of organizing human activity.”


	Claims can recite a mental process even if they are claimed as being performed on a computer. Here, a human being is certainly capable of determining daily driving distances and the recited comparison/determination steps and transmitting an advertisement based on this analysis in their mind or with pen and paper. The requirement to  perform these steps using a generic computer does amounts merely as an instruction to perform the abstract idea on a computer and/or merely uses the computers as a tool to perform the concept. The initial steps of collecting/transmitting the sensor data are insignificant pre-solution data-gathering steps that would be required in any implementation of the idea.
	The instant claims also clearly recite an advertising/marketing activity, which involves analyzing data to determine an appropriate advertisement (e.g., for a recommended vehicle based on the data). This subject matter falls squarely within the certain methods of organizing activity grouping. Subject matter that fails within any of the enumerated groupings of abstract ideas correspondingly amount to a “basic tool of scientific and technological work” because subject matter that falls within these enumerated groupings constitute patent ineligible abstract ideas and because  the court in Mayo equated abstract ideas to the basic tools of scientific and technological work. 
	 

Applicant specifically argues that 
2)	“Here, the claims recite a specific improvement over the prior art in the field of electric vehicle analysis technology in accordance with the 2019 PEG. One of ordinary skill in the art would recognize electric vehicle analysis as a technological field. As such, an improvement to electric vehicle analysis is an improvement in a technical field.”

Examiner respectfully disagrees with Applicant’s second argument. 
	“Electric vehicle analysis” is not a technological field. Data analysis is not inherently technological, and does not become any more “technological” when the data being analyzed is related or associated with something “technological” (e.g., an electric vehicle). Data analysis has long been performed mentally and/or with pencil and paper. The same is true for advertising, or car sales. The claimed invention does not amount to a technical improvement. 




Applicant specifically argues that 
3)	“the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite a number of additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. For example, the claims as amended, describe filtering the plurality of vendors and the plurality.”

Examiner respectfully disagrees with Applicant’s third argument. 
	Applicant’s argument refers to claim language and subject matter that appears to be from another application. As such, this argument does not pertain to the instant claims and is not persuasive. 

Applicant specifically argues that 
4)	“even if the Office characterizes the pending claims as generally reciting "fundamental economic process" and "mental processes." It is respectfully submitted that these recitations extend well beyond the scope of-and apply meaningful and compelling limits on-any generalized mental process. The claims are also clearly more than a drafting effort designed to monopolize any mental process and fundamental economic process..”

Examiner respectfully disagrees with Applicant’s fourth argument. 
	While the risk that a claim directed to a judicial exception will pre-empt use of the exception by others has been identified as a concern underlying the need for applying closer scrutiny to such claims, the question of pre-emption itself is addressed through the two-part analysis set out by the Court. Questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  

Applicant specifically argues that 
5)	“even if the claims may be regarded as including certain judgment or evaluation aspects, the claims also recite a vehicle with multiple sensors and multiple computers interacting. These recitations are not drawn to any abstract idea enumerated by the 2019 PEG. Further, as a result of the detailed claim recitations, Applicant17 respectfully submits that these additional recitations impose meaningful limits on any high level abstract idea (e.g., a method of organizing human activity) and result in claims that extend well beyond any alleged category of abstract idea.”

Examiner respectfully disagrees with Applicant’s fifth argument. 
	Applicant’s argument is incommensurate with the scope of the claimed invention, and is therefore unpersuasive. Independent claim 9 is directed to a computer device which receives information and analyzes it. The claimed invention does not include any sensors, but merely describes the information as having come from sensors that are external to the scope of the claimed computer device. Independent claim 17 similarly does not positively recite providing any sensors or “multiple sensors and multiple computers interacting”. The method merely involves collecting information and transmitting information and receiving information, and describes this information as having been observed by sensors. Independent claim 1 does positively recite a vehicle including sensors, and the collection of sensor information by these sensors. However, the “sensors” and collecting are recited at a high level of generality, and are equivalent to a general means of gathering information. A broadest reasonable interpretation of sensor may be a general purpose computer. Furthermore, this broad limitation is no more than mere instructions to apply the exception in a particular environment and/or with generic computer components. As such, these additional limitations in claim 1 fail to impose meaningful limits on the abstract idea. This fact pattern is similar to claim 2 in Example 40 in the Subject matter eligibility examples provided in conjunction with the 2019 revised patent subject matter eligibility guidance (2019 PEG), which was found ineligible.

Applicant specifically argues that 
6)	“The pending claims also recite a specific improvement over the prior art in the field of electric vehicle analysis technology. In particular, as explained at, for example, paragraph [0003] of Applicant's specification, Applicant's claimed invention improves the effectiveness of online commerce by incentivizing users to provide reviews to help future users.”

Examiner respectfully disagrees with Applicant’s sixth argument.
“Electric vehicle analysis” is not a technological field. Data analysis is not inherently technological, and does not become any more “technological” when the data being analyzed is related or associated with something “technological” (e.g., an electric vehicle). Data analysis has long been performed mentally and/or with pencil and paper. 


Applicant specifically argues that 
7)	“Furthermore, the present claims are similar to those in Diamond v. Diehr.7 More specifically, in Diamond v. Diehr, by determining when to open a rubber mold based on an analysis, the claims presented an improvement to the technological field of rubber manufacturing. This is similar to how the present amended claims of this application provide an improvement to the technological field of electric vehicle analysis by incentivizing users to use vehicle's appropriate to their lifestyle in their decision-making.”

Examiner respectfully disagrees with Applicant’s seventh argument.
	The selection/transmission of an advertisement that may be better-suited for a potential customer is not analogous to the opening of a rubber mold at an optimal time to create a physical manufactured part with improved physical properties. The latter amounts to a technological improvement, whereas the first does not. 

	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 17 under 35 U.S.C. 103 have been considered, and are persuasive. Specifically, the prior art does not teach or suggest the claimed data analysis steps in combination with the requirement to compare the plurality of daily driving distances to a two charge distance threshold based on a usable range of the new vehicle on two charges and the determination of a second percentage of days that the two charge distance threshold was not exceeded and with the comparison of the second percentage of days to a second percentage threshold.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-4, 7-12, 15-22, 24, and 25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
(Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 17) recites/describes the following steps; 
receive the plurality of sensor information from the vehicle, wherein the plurality of sensor information includes information for a plurality of days; 
determine, for each day of the plurality of days, a daily driving distance of the vehicle based on the plurality of sensor information; 
compare the plurality of daily driving distances to a single charge distance threshold based on a usable range of a new vehicle on a single charge and a two charge distance threshold based on a usable range of the new vehicle on two charges; 
determine a first percentage of days that the single charge distance threshold was not exceeded; 2
determine a second percentage of days that the two charge distance threshold was not exceeded; 
compare the first percentage of days to a first percentage threshold; 
compare the second percentage of days to a second percentage threshold; 
determine a mean distance threshold based on the plurality of sensor information; 
if the single charge distance threshold exceeds the mean distance threshold, determine a probability that the vehicle will be driven below the mean distance threshold; and 
if the single charge distance threshold exceeds the mean distance threshold, determine whether or not to transmit one or more advertisements for the new vehicle to the owner based on the two comparisons and the probability

a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors and/or business relations. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) determining whether to send an advertisement to a potential customer based on an analysis of the potential customers driving habits, including daily driving distances and probabilities with respect to charge distance thresholds (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 9 and 17 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system comprising… a driver analysis computer device comprising at least one processor in communication with at least one memory device, wherein the driver analysis computer device is programmed to” (claim 1) 
“a vehicle including a plurality of sensors…configured to: collect a plurality of sensor information observed by the plurality of sensors during operation of the vehicle; and transmit the plurality of sensor information” (claim 1)
“a computer device comprising at least one memory; and at least one processor in communication with said at least one memory, said at least one processor programmed to” (claim 9)
“said method implemented by at least one processor in communication with at least one memory…by the at least one processor” (claim 17)
“collecting, at a vehicle, a plurality of sensor information observed by the plurality of sensors during operation of the vehicle; transmitting, from the vehicle, the plurality of sensor information to the at least one processor” (claim 17)

The requirement to execute the claimed steps/functions using “a system comprising… a driver analysis computer device comprising at least one processor in communication with at least one memory device, wherein the driver analysis computer device is programmed to” (claim 1) and/or “a computer device comprising at least one memory; and at least one processor in communication with said at least one memory, said at least one processor programmed to” (claim 9) and/or “by at least one processor in communication with at least one memory…by the at least one processor” (claim 17) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “a vehicle including a plurality of sensors…configured to: collect a plurality of sensor information observed by the plurality of sensors during operation of the vehicle; and transmit the plurality of sensor information” (claim 1) and/or “collecting, at a vehicle, a plurality of sensor information observed by the plurality of sensors during operation of the vehicle; transmitting, from the vehicle, the plurality of sensor information to the at least one processor” (claim 17) and/or “receive the plurality of sensor information from the vehicle, wherein the plurality of sensor information includes information for a plurality of days” (claims 1, 9, 17 – even if this limitation were considered to be an additional element) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection/reception of this data would be required in any implementation of the abstract idea. Furthermore, the  “sensors” and collection/receiving steps are recited at an extremely high level of generality, and are equivalent to a general means of gathering information. A broadest reasonable interpretation of sensor may be a general purpose computer. As such, these additional limitations in claim 1 fail to impose meaningful limits on the abstract idea. This fact pattern is similar to claim 2 in Example 40 in the Subject matter eligibility examples provided in conjunction with the 2019 revised patent subject matter eligibility guidance (2019 PEG), which was found ineligible. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered 
Dependent claims 2-4, 7, 8, 10-12, 15, 16, 18-22, 24, and 25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 7, 8, 10-12, 15, 16, 18-22, 24, and 25 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system comprising… a driver analysis computer device comprising at least one processor in communication with at least one memory device, wherein the driver analysis computer device is programmed to” (claim 1) and/or “a computer device comprising at least one memory; and at least one processor in communication with said at least one memory, said at least one processor programmed to” (claim 9) and/or “by at least one processor in communication with at least one memory…by the at least one processor” (claim 17) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “a vehicle including a plurality of sensors…configured to: collect a plurality of sensor information observed by the plurality of sensors during operation of the vehicle; and transmit the plurality of sensor information” (claim 1) and/or “collecting, at a vehicle, a plurality of sensor information observed by the plurality of sensors during operation of the vehicle; transmitting, from the vehicle, the plurality of sensor information to the at least one processor” (claim 17) and/or “receive the plurality of sensor information from the vehicle, wherein the plurality of sensor information includes information for a plurality of days” (claims 1, 9, 17 – even if this limitation were considered to be an additional element) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of vehicle analysis. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Official Notice that it was well-understood, routine, and conventional to collect and transmit/receive gps location data from sensors included in a vehicle at the time of the invention. Applicant’s own disclosure provides further evidence of this due to the lack of technical details provided to demonstrate possession (i.e., written description support) of these features/limitations. Further Kumar (United States Patent Application Publication Number: US 2018/0233045) teaches as much 

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-4, 7, 8, 10-12, 15, 16, 18-22, 24, and 25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 7, 8, 10-12, 15, 16, 18-22, 24, and 25 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Indication of Potentially Allowable Subject Matter

	Independent claims 1, 9, and 17 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101.
Similarly, dependent claims 2-4, 7, 8, 10-12, 15, 16, 18-22, 24, and 25 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112 (a) or (pre-AIA ) 1st paragraph, and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Leibowitz et al. (United States Patent Application Publication Number: US 2014/0129080); Gearhart et al. (United States Patent Application Publication Number: US 2013/0073267); Pudar (United States Patent Application Publication Number: US 2011 /0144839); Richter et al. (United States Patent Application Publication Number: US 2014/0188304); “Auto Trader Is an Electric Vehicle Right for You?” (published May 2014); “Does this range suit be? Range satisfaction of battery electric vehicle users” (Franke, Thomas et al.; available online on July 4, 2017 at Applied Ergonomics journal available at Elsevier.com); “Rapid Estimation of electric vehicle acceptance using a general description of driving patterns” (Tamor, Michael et al.; available online on December 18, 2014 at Applied Ergonomics journal available at Elsevier.com) ; and “MyGreenCar.com” (website for the MyGreenCar mobile app – captured using the internet archive Wayback Machine on June 23, 2021)

Leibowitz discloses a vehicle with sensors to collect sensor information and analyzing the sensor information to determine user a user’s driving profile and transmitting a recommendation/advertisement for a vehicle to a customer based on their specific user driving profile.
Gearhart et al disclose analyzing a user’s driving behavior including average daily miles driven and frequency of trips exceeding certain mileage thresholds to determine which electric vehicle would be appropriate for a potential customer.  

Richter discloses analyzing a user’s driving behavior to simulate performance of an electric vehicle.
“Auto Trader Is an Electric Vehicle Right for You” discloses analyzing a user’s driving behavior to simulate performance of an electric vehicle.
“Does this range suit be? Range satisfaction of battery electric vehicle users” discloses analyzing a user’s driving behavior including average daily miles driven and frequency of trips exceeding certain mileage thresholds and determining probabilities of user’s exceeding certain daily mileage thresholds to determine an electric vehicle likely to be accepted by a user. 
“Rapid Estimation of electric vehicle acceptance using a general description of driving patterns” discloses analyzing a user’s driving behavior including average daily miles driven and frequency of trips exceeding certain mileage thresholds and determining probabilities of user’s exceeding certain daily mileage thresholds to determine an electric vehicle likely to be accepted by a user.
“MyGreenCar.com” website discloses a mobile application which enables the collection of driver data using sensors associated with a vehicle (e.g., gps data from cell phone) and analyzing the sensor information to determine user a user’s driving profile and transmitting a recommendation/advertisement for a vehicle to a customer based on their specific user driving profile.

As per Claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed data analysis steps in combination with the requirement to compare the plurality of daily driving distances to a two charge distance threshold based on a usable range of the new vehicle on two charges and the determination of a second percentage of days that the two charge distance threshold was not exceeded and with the comparison of the second percentage of days to a second percentage threshold. The prior art discloses all of the other features, but does not explicitly disclose these features in combination with the recited analysis involving the two-charge distance threshold. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
Claims 2-4, 7, 8, 10-12, 15, 16, 18-22, 24, and 25 depend upon claims 1, 9, and 17 and have all the limitations of claims 1, 9, and 17 and would be allowable for the same reason.  

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621